Citation Nr: 1452617	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  09-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of that hearing is of record.  In March 2012, the Board remanded the case to the RO for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence fails to establish that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2014).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2011 of the criteria for establishing TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if TDIU is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  Identified post-service treatment records have also been obtained.  No outstanding records have been identified that are not otherwise already of record.

VA has also assisted the Veteran by arranging examinations that have yielded findings responsive to his TDIU claim, including the most recent examinations that addressed the collective impact of his service-connected disabilities on his employment.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As discussed above, the Veteran had a December 2011 hearing before the Board.  The Veteran's testimony and the questions from the undersigned focused on the elements necessary to substantiate the Veteran's claim for TDIU, including his contention that he is unable to work due to his heart and psychiatric problems.  Each duty to the Veteran outlined in Bryant was met during the December 2011 Board hearing. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter was remanded, in pertinent part, to obtain an additional VA examination in order to assess the effects of his service-connected disabilities and provide an opinion as to whether the Veteran's service connected disabilities collectively preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  (The Courts have since held that, in a TDIU determination, VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities. Geib v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011)).  All those actions were accomplished, and there has been substantial compliance with the March 2012 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Disability evaluations are determined by comparing the Veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran's service-connected disabilities are anxiety disorder, evaluated as 30 percent disabling as of September 2009, and coronary atherosclerosis, evaluated as 60 percent disabling as of February 2011.  The schedular requirements of 
38 C.F.R. § 4.16(a) have been met.  Therefore, the question before is whether these disabilities preclude substantially gainful employment.  

In the Veteran's claim (VA Form 21-8940), received in December 2010, he indicated that he worked fulltime at the Hamilton Board of County Commissioners as a Veterans Service Officer between 2001 and 2009 and that he left his job because of his disability.

A statement from the Veteran's former employer (VA Form 21-4192), dated in February 2011, shows that the Veteran had worked as a Veterans Administrator 40 hours per week from June 2001 to May 2009.  His employer indicated that the Veteran had no lost time due to disability.  His employer indicated that the reason he no longer worked was because he "retired." 

With regard to the history of the Veteran's service-connected coronary atherosclerosis, at the December 2011 hearing, the Veteran reported that his heart condition resulted in shortness of breath, difficulty breathing, and lack of energy.  He also reported being able to perform activities for five minutes before needing to rest.  With regard to the history of the Veteran's service-connected anxiety disorder, at the December 2011 hearing, the Veteran reported that he did not received any mental health treatment and did not take any mental health medications.  However, he reported that he did not like being around large crowds or people touching his back.

VA records show that the Veteran was admitted to the hospital in early October 2010 and underwent heart surgery.  By his discharged in late October 2010, his heart condition was controlled with medications and he was discharged.  (A 100 percent schedular rating was assigned from October 3, 2010, to February 1, 2011.)  In June 2011, the Veteran reported feeling well and had done well since discharge, but was physically sedentary.  After an examination, his physician felt he seemed to be doing well from a cardiac standpoint.

In February 2012, the Veteran underwent additional heart surgery.  However, by the time of his discharge, he denied having any chest pain, lightheadedness, or shortness of breath.  He was stable and felt well.  His mental status during this period was pleasant, cooperative, logical, and goal-directed with a euthymic mood and appropriate affect.  He also denied having any suicidal or homicidal ideations.  By April 2012, although he walked slowly with a cane and reported fatigue with multiple position changes, he remained independent in activities of daily living.  

He continued to feel well in May 2012, June 2012, and July 2012.  He denied having any worsening of his cardiac symptoms and denied having mental symptoms.  By August 2012, he felt great and was doing yard work, but reported shortness of breath after fifteen to twenty minutes.  Otherwise, he continued to deny having cardiac symptoms.

Thus, the Veteran's VA medical record establishes that while the Veteran has undergone two cardiac procedures, his cardiac symptoms were controlled with medications and he remained stable.  The record shows that the Veteran received no mental health treatment, took no mental health medications, and denied having mental health symptoms.

In February 2011, the Veteran was afforded VA examinations regarding his TDIU claim.  Regarding his coronary atherosclerosis, the Veteran reported that he could manage his basic activities of daily living without help, was able to perform light duty chores, and climb one flight of stairs with minimal shortness of breath.  However, he reported that he does no heavy lifting or carrying due to decreased strength in his arms and legs.  Following review of the claims file and conducting a physical examination, the examiner estimated that the Veteran's Metabolic Equivalents (METS) was five to seven based on the Veteran's known disease, level of physical activity, and reported symptoms.  Finally, the examiner opined that the Veteran's service connected coronary atherosclerosis should not preclude light or sedentary employment as his coronary atherosclerosis is well controlled with medications, diet, and exercise.  

Regarding his anxiety disorder, the Veteran reported having restlessness, irritability, sleep disturbances, and fatigue.  However, the Veteran reported that his sleep disturbances do not interfere with his daytime activities.  Following review of the claims file and conducting a psychological examination, the examiner diagnosed the Veteran with anxiety disorder and assessed a Global Assessment of Functioning Score (GAF) of 70, indicating mild symptoms but generally functioning pretty well.  The examiner opined that the Veteran was not unemployable due to his anxiety disorder as it was not severe enough to interfere with occupational and social functioning.

In April 2012, the Veteran was afforded additional examinations for his TDIU claim.  Regarding his coronary atherosclerosis, after reviewing the claims file and conducting another physical examination, the examiner assessed the Veteran with a METS of three to five and that the Veteran had no signs of congestive heart failure.  The examiner opined that the Veteran's coronary atherosclerosis should not preclude sedentary work.  Regarding his anxiety disorder, after reviewing the claims file and conducting another psychological examination, the examiner opined that the Veteran was not unemployable and should not preclude light or sedentary employment.  The examiner assessed the Veteran with a GAF of 65, which continued indicating only some mild symptoms.  After reviewing all of the Veteran's service-connected and nonservice-connected conditions, the examiner opined that sedentary work would not be precluded as all of his conditions were well-controlled and he was stable.

The Board emphasizes that there are persuasive VA medical opinions that weighs against the Veteran's claims and are found to have great probative value.  The most recent VA examiners most favorable opinion indicated that the Veteran's service-connected conditions would not preclude sedentary work.  The VA examiners reviewed the Veteran's claim file and conducted thorough examinations to support their opinions.

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce some impairment, the evidence does not reflect gainful employment is precluded solely due to the Veteran's service-connected disabilities.  The Veteran has not identified or submitted any competent evidence demonstrating that his service-connected coronary atherosclerosis and anxiety disorder, individually or in concert, preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  The medical evidence of record shows that the Veteran's coronary atherosclerosis is stable with medications.  In addition, the record does not contain any evidence of any mental health complaints or treatment.  Indeed, based on his thirty-year history of employment as a teacher and his more recent employment as a Veterans Service Officer, both of which he retired from, and an education that includes earning a bachelor's degree, coupled with service connected disabilities that at best only limit him to sedentary work, and without consideration of his age, the Board finds that the Veteran would be able to work.  Entitlement to TDIU is not established under 38 C.F.R. § 4.16(a). 

Thus, for all the foregoing reasons, the Board finds as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


